DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/21/2022 has been entered. Claims 2, 3, 5, 6, 10, 12, 13, 17, 18, 21, 25, 32-34, 36-40, 42-47, 49-55, 57-73, 75, 79-97, 100-113, 115-119, 121-124, and 126-134 are cancelled. Claims 1, 4, 7-9, 11, 14-16, 19, 20, 22-24, 26-31, 35, 41, 48, 56, 74, 76-78, 98, 99, 114, 120, and 125 are pending in this application. Claims 1, 19, 23, 24, 26, 27, 30, 99, 114, 120, and 125 are withdrawn. Claims 4, 7-9, 11, 14-16, 20, 22, 28, 29, 31, 35, 41, 48, 56, 74, 76-78, and 98 are currently under examination.   

Priority
This application is a 371 of PCT/US18/50471 filed on 09/11/2018, which claims benefit of US Provisional Application No. 62/556,689 filed on 09/11/2017 and 62/649,263 filed on 03/28/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/556,689, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 4, 7-9, 11, 14-16, 20, 22, 28, 29, 31, 35, 41, 48, 56, 74, 76-78, 98 recite “Z3 is… hydrogen, heterocyclyl, heterocyclyl-C1-C20-alkylene-Q1, -OH, -N(R5)2, SR5, -CHO, -C(O)N(R5)2, -OC(O)N(R5)2, -N(R5)C(O)OR5… -S(O)R5, -S(O)2R5, -S(O)N(R5)2, -S(O)2N(R5)2, -N(R5)S(O)R5, -OSi(C1-C4 alkyl)3, or -C(O)C2-C6 alkenyl… L3 is oligopeptide-C(O)-, oligopeptide-aryl-C1-C6-alkylene-, oligopeptide-aryl-C1-C6-alklyene-C(O)-, oligopeptide-aryl-C1-C6-heteroalkylene, oligopeptide-C1-C6-alkylene-C(O)-, oligopeptide-C1-C6-heteroalkylene-C(O)-, -C1-C40-alkylene, -C1-C40-heteroalkylene, -C1-C40-alkenylene, or -C1-C40-alkynylene, wherein the oligopeptide is optionally substituted by one or more R14;… Q1 is C(O), C(S), or CH2”, “L3 is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
… 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
”, “Z3 is
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; and Q1 is C(O)”, and or “the compound is selected from… 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
… 8… 9… 10… 11… 12… 13… 14… 15… 16… 17… 18… 19… 20… 21…
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
”, which are not disclosed or supported by the prior-filed Application No. 62/556,689. Thus, the priority date of claims 4, 7-9, 11, 14-16, 20, 22, 28, 29, 31, 35, 41, 48, 56, 74, 76-78, and 98 is 03/28/2018.

Election/Restrictions
Applicant's election without traverse of Group II invention (claims 4, 7-9, 11, 14-16, 19, 20, 22-24, 26- 31, 35, 41, 48, 56, 74, 76-78, and 98) and species (
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
… Tm is a targeting moiety, B2 is a pyrimidinyl nucleobase, B1 is a purinyl nucleobase, X1 is O, X2 is O, Y2 is O, L2 is absent, R4 is H, Y1 is S, L1 is -C1-C6-alkylene, R3 is aryl substituted with one R8, R8 is -OC(O)-aryl substituted by one R9, R9 is -O-C1-C20 alkyl, Z1 is O in each occurrence, R1 is halo, R2 is halo, Z2 is -C(O)-, L3 is oligopeptide-aryl-C1-C6-heteroalkylene, Z3 is heterocyclyl-C1-C20-alkylene-Q1, Q1 is C(O), L4 is absent, Z4 is absent, and T is absent) in the reply filed on 07/21/2022 is acknowledged.  Claims 1, 19, 23, 24, 26, 27, 30, 99, 114, 120, and 125 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2022. Thus, claims 4, 7-9, 11, 14-16, 20, 22, 28, 29, 31, 35, 41, 48, 56, 74, 76-78, and 98 are currently under examination.

Information Disclosure Statement
Four information disclosure statements (IDS) filed on 03/13/2020, 01/15/2021, and 07/21/2022 have been considered.

Claim Objections
Claims 31, 77, and 78 are objected to because of the following informalities: In claim 31, insert the missing verb “is” immediately after the recitation “wherein L3” (line 1). In claims 77 and 78, insert the phrase “the group consisting of” right after the recitation “selected from” (line 1) to comply with Markush group format ending with “and” before the last species. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7-9, 11, 14-16, 20, 22, 28, 29, 31, 35, 41, 48, 56, 74, 76-78, and 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 7-9, 11, 14-16, 20, 22, 28, 29, 31, 35, 41, 48, 56, 74, 76-78, and 98 depend from claim 4.
Claim 4 recites the limitation "each R16 is" (2nd line from the end of the claim).  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the recitation “one or more R14” (line 3 on page 5) to “one or more R16”.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 7-9, 11, 14-16, 20, 22, 28, 29, 31, 35, 41, 48, 56, 74, 76-78, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2017/100305, published on June 15, 2017, hereinafter referred to as Thompson ‘305) in view of Iyer et al. (US 2007/0149462, published on June 28, 2007, hereinafter referred to as Iyer ‘462).
With regard to structural limitations “A compound of Formula (II): 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, wherein Tm is a targeting moiety, B2 is a pyrimidinyl nucleobase (or uracilyl), B1 is a purinyl nucleobase (or adenosinyl), X1 is O, X2 is O, Y2 is O, L2 is absent, R4 is H, Y1 is S, L1 is -C1-C6-alkylene, R3 is aryl substituted with one R8, R8 is -OC(O)-aryl substituted by one R9, R9 is -O-C1-C12 alkyl, Z1 is O in each occurrence, R1 is halo, R2 is halo, Z2 is -C(O)-, L3 is oligopeptide-aryl-C1-C6-heteroalkylene (or wherein the oligopeptide comprises 2 amino acid residues; or 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
), Z3 is heterocyclyl-C1-C20-alkylene-Q1 (or 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
), Q1 is C(O), L4 is absent, Z4 is absent, and T is absent (=  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, elected)” (claims 4, 7-9, 11, 14-16, 20, 22, 28, 29, 31, 35, 41, 48, 56, 74, and 98), and “Tm is antibody (or intact monoclonal antibodies; or trastuzumab or pertuzumab)” (claims 76-78):
Thompson ‘305 disclosed a compound or salt that agonizes a stimulator of interferon genes (STING), or in some aspects, an antibody drug conjugate, comprising a compound or salt, an antibody, and a linker group, wherein the compound or salt is linked to the antibody through the linker group. In some aspects, the compound is represented by the structure of Formula (II): 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, wherein X1 is selected from -OR2 and -SR2; X2 is selected from -OR3 and -SR3; B1 and B2 are independently selected from optionally substituted nitrogenous bases; Y is selected from -OR4, -SR4,-NR4R4, and halogen. B1 may be represented by: 
    PNG
    media_image12.png
    192
    400
    media_image12.png
    Greyscale
. In some embodiments, -X3 is represented by the formula: 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, wherein RX* is a reactive moiety that has reacted with a moiety on an antibody to form an antibody drug conjugate. In some embodiments, the compound is represented by the formula: 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
; the compound is represented by the formula: 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 ; or a linker is connected to a STING agonist, for example: 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 (pages 12/330 to 176/330, [0035-0037, 0041, 0049, 0055, 0060], and 0355]). In certain embodiments, B1 and B2 are independently selected from optionally substituted pyrimidines. The following scheme depicts the fragmentation of p-amidobenzyl carbamate and release of the immune-stimulatory compound: 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
. The maleimide attachment group is reacted with a sulfhydryl of an antibody construct to give an intermediate succinimide ring: 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
. Several compounds have been developed to inhibit HER2/neu including, the monoclonal antibody trastuzumab and the monoclonal antibody pertuzumab (pages 109/330 to 130/330, [0258, 0319, and 0339]; page 37/330, [0157]). 
Thompson ‘305 did not explicitly disclose the limitations “
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(elected)”, required by claims 4, 7-9, 11, 14-16, 20, 22, 28, 29, 31, 35, 41, 48, 56, 74, and 98.
Iyer ‘462 disclosed synthesis and evaluation of a number of S-functionalized, uncharged pronucleotide derivatives of a model dinucleotide. The design of pronucleotide derivatives was based upon the ability of a target enzyme to unmask a latent functionality to reveal the parent nucleotide in vivo. A pronucleotide of formula (I): 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
or formula (IV): 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
. Compound 8: 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 (pages 5/34 to 7/34, [0022, 0023, and 0044]; page 18/34, Compound 8). The general structure of dinucleotide derivatives 1-3 and the expected mechanism for their esterase-mediated conversion to the parent dimer 4 are depicted in Scheme 1, and include the S-(acyloxyaryl)thiophosphate analogs 2: 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 (page 11/34 to 12/34, [0063 and 0064]). Examples of the modified nucleoside include, 2'-substituted ribonucleoside, an arabinonucleoside or a 2'-deoxy-2'-fluoroarabinoside. The prodrug strategies permit transient modification of the physicochemical properties of the drug in order to: (a) improve chemical stability, (b) alter aqueous solubility, (c) improve bioavailability ( d) target specific tissues ( e) facilitate synergistic drug combinations, (f) overcome first-pass metabolic effects, (g) serve as lipophilic carrier for hydrophilic drugs, and (h) serve as a chemical depot for sustained drug delivery (page 16/34, [0085]; page 4/34, [0015]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the moiety of p-amidobenzyl carbamate to release the immune-stimulatory cyclic dinucleotide as taught by Thompson ‘305 with the moiety of S-(acyloxyaryl)thiophosphate in view of Iyer ‘462 to improve chemical stability of the immune-stimulatory cyclic dinucleotide. One would have been motivated to do so because (a) Thompson ‘305 teaches enzyme-mediated fragmentation of p-amidobenzyl carbamate and release of the immune-stimulatory cyclic dinucleotide, and (b) Iyer ‘462 teaches that esterase-mediated conversion to the parent dimer 4 are depicted in Scheme 1, and include the S-(acyloxyaryl)thiophosphate analogs 2. The prodrug strategies permit transient modification of the physicochemical properties of the drug in order to: improve chemical stability, target specific tissues, overcome first-pass metabolic effects, serve as lipophilic carrier for hydrophilic drugs, and serve as a chemical depot for sustained drug delivery, described above. Thus, one of skill in the art would have a reasonable expectation that by combining the moiety of p-amidobenzyl carbamate to release the immune-stimulatory cyclic dinucleotide as taught by Thompson ‘305 with the moiety of S-(acyloxyaryl)thiophosphate in view of Iyer ‘462 to improve chemical stability of the immune-stimulatory cyclic dinucleotide, one would achieve Applicant’s claims 4, 7-9, 11, 14-16, 20, 22, 28, 29, 31, 35, 41, 48, 56, 74, 76-78, and 98. "In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)”. See MPEP § 2144.06 [R-08.2012] [I].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623